Citation Nr: 1755567	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-02 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for ischemic heart disease with coronary artery disease, claimed as due to herbicide exposure.

2. Entitlement to service connection for bradycardia with pacemaker placement, including as secondary to ischemic heart disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1972 to December 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2016 RO decision.

A hearing was held in May 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In July 2016, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.

The Board notes that since the most recent supplemental statement of the case in October 2016, the Veteran has submitted additional written argument and has waived initial RO review of such argument. 


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam, Korea, or Thailand during the Vietnam era, and there is no competent and credible evidence establishing that she was exposed to herbicide agents during service.

2. IHD, CAD and bradycardia were not shown in service or for many years thereafter, and there is no probative evidence suggesting the conditions are related to service or a service-connected disability.


CONCLUSIONS OF LAW

1. The requirements for establishing service connection for IHD, CAD have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The requirements for establishing service connection for bradycardia have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claim. VA's duty to notify was satisfied by a letter dated in September 2013. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claim, which is obtainable, and therefore appellate review may proceed without prejudicing her. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements, lay statements, internet articles, a partial Board decision relating to another Veteran, and hearing testimony in support of her claim. VA has obtained service treatment records (STRs), service personnel records, VA and private medical records, and assisted the Veteran in obtaining evidence. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the Veteran has not contended otherwise.  

The Board notes that the Veteran has not been afforded a VA examination regarding either issue on appeal, and that no medical opinions have otherwise been obtained. However, the evidence does not suggest, and the Veteran does not contend, that her cardiac conditions manifested during service or within the year following discharge, or that they are related to service for reasons other than claimed herbicide exposure. Moreover, there is no competent and credible evidence that the Veteran was exposed to herbicide agents as alleged, and there is no competent evidence suggesting her cardiac conditions are otherwise etiologically related to service. Thus, the Board finds that obtaining VA examinations and opinions on these issues is not required. See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board further finds that the RO has substantially complied with its July 2016 remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) obtain the Veteran's service personnel records, and attempt to verify her claimed exposure to herbicide agents, and this was done. The AOJ obtained information from the Compensation and Pension Service to determine whether herbicides were used on Guam, and the U.S. Army and Joint Services Records Research Center (JSRRC) Coordinator issued a memorandum stating that the Veteran had not provided sufficient information to submit a research request to JSRRC. In October 2016, the JSRRC Coordinator found that no additional herbicide exposure development is warranted and therefore, the Agent Orange identified by the Veteran cannot be conceded and further development would be futile. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Analysis

The Veteran contends that she was exposed to Agent Orange in service on Guam during the Vietnam era, and that this exposure caused or contributed to her post-service diagnosis of heart disease. In written statements submitted in September 2012, October 2013 and January 2014, the Veteran said she served as a nurse during active duty on Guam from September 1974 to December 1975. She said that during her Guam service, she routinely came into contact with Vietnamese refugees who had been evacuated from the Vietnam Theater of Operations. She contended that these refugees were likely exposed to Agent Orange and that she was also exposed to Agent Orange as a result of her physical contact with these refugees.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C. § 1154(a); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease, including hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Ischemic heart disease is a disease associated with exposure to certain herbicide agents. 38 C.F.R. § 3.309(e). Ischemic heart disease includes, but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina. 38 C.F.R. § 3.309  (e). For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. Id., Note 2.

Veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iii). Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2, 4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307 (d)(6)(i). Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id. Additionally, Section 3.307(a)(6)(iv) extends the presumption to Veterans who served between April 1, 1968, and August 31,1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period. See 38 C.F.R. § 3.307 (a)(6)(iv). Moreover, 38 C.F.R. § 3.307 (a)(6)(v) extends the presumption to Veterans who served in the Air Force or Air Force Reserve under circumstances in which the individual regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent. In some limited instances, herbicide exposure in Thailand is recognized. See M21-1 Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C.10.r.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the evidence reflects that the Veteran has been diagnosed with coronary artery disease (CAD) and bradycardia. See private medical records dated from 2002 to 2003, and VA outpatient treatment records. She had a cardiac pacemaker implanted in 2007. Consequently, the determinative issue is whether or not these disabilities are attributable to her military service.

The Veteran's DD Form 214 reflects that she served on active duty in the U.S. Navy from December 1972 to December 1975, her last duty assignment was NRMC Guam, and her service personnel records reflect that she was stationed at the U.S. NRMC Guam. The Veteran does not contend, and service personnel records do not reflect, that she served in the Republic of Vietnam, Thailand, or Korea, or that she served in the Air Force or Air Force Reserve under circumstances in which she regularly and repeatedly operated, maintained, or served onboard C-123 aircraft.

The Veteran primarily asserts that her diagnosis of IHD/CAD is the result of exposure to an herbicide agent in Guam during the Vietnam era. Thus, as she has not asserted, and as the record does not reflect, that she served in the Republic of Vietnam or in Korea during the Vietnam Era (or maintained C-123s), the presumption of herbicide exposure is inapplicable. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a)(6)(iii)-(v); 3.309(e). However, the fact that a Veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether she is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records are negative for heart disease. On medical examination in August 1974 and on separation medical examination in November 1975, the Veteran's heart and vascular system were clinically normal. A November 1975 chest X-ray study was negative. Her blood pressure was 112/78. In reports of medical history dated in August 1974 and November 1975, the Veteran denied a history of chest pain or pressure, shortness of breath, palpitation or pounding heart, heart trouble, or high or low blood pressure.

Post-service medical records are negative for heart disease until 2002. Private medical records from K.M., MD dated in November 2002 reflect that the Veteran was admitted with severe chest pain and diagnosed with a myocardial infarction and coronary artery disease. She underwent emergent percutaneous transluminal coronary angioplasty and stenting. The discharge summary reflects that prior to the admission, the Veteran had no known history of heart disease. She had a history of hyperlipidemia, and smoked 1/2 pack of cigarettes per day for 15 years. In December 2002 she stated that she had quit smoking. In January 2003, she was diagnosed with ischemic heart disease.

In December 2013, the AOJ issued a formal finding that the Veteran was not exposed to Agent Orange while serving on Guam. The AOJ stated that there was no evidence from the Department of Defense corroborating the presence of herbicides on Guam during the Vietnam era. The AOJ included a memorandum for the record regarding herbicide use outside Vietnam during the Vietnam era.

A June 2014 VA general surgery consult reflects that she reported that she was a corpsman in the Navy and was exposed to Agent Orange.

At her May 2016 hearing, the Veteran contended that she was stationed at Andersen Air Force Base (AFB) on Guam, and that Agent Orange was sprayed and/or stored there during this period. She testified that she jogged around the base four times per week and was exposed to Agent Orange on the base, and that defoliants were used around the perimeter of the base. She submitted an internet fact sheet from the Environmental Protection Agency showing that Andersen AFB, in Yigo, Guam is a Superfund site, and that various hazardous substances have been found there. The Veteran has submitted articles that suggest that herbicide agents were stored or sprayed on Guam. 

In addition to her statements, the Veteran has submitted an incomplete copy of a 2005 Board decision in which the Board granted a Veteran service connection for diabetes based on service in Guam. In that decision, the Board considered articles discussing herbicide use at Andersen AFB and a U.S. Environmental Protection Agency (EPA) listing that included Andersen AFB as a toxic site with dioxin-contaminated soil. In the instant case, the Veteran has also submitted article excerpts and various other documents, including printouts from internet websites regarding Agent Orange and Guam.

In October 2016, the AOJ issued a formal finding that the Veteran was not exposed to Agent Orange while serving on Guam. The AOJ reviewed and attached a Guam Memorandum from VA's Compensation and Pension Service. The AOJ stated that it was unable to verify or document that the Veteran was exposed to Agent Orange or other tactical herbicide on Guam during service.

The Compensation and Pension Service response stated that the Department of Defense (DoD) information provided to VA does not contain any herbicide test, storage, or use sites on Guam. There may have been some small scale commercial herbicide use for brush or weed clearing activity around military bases at every location in the world, but there is no record of such activity with DoD and no way to know the chemical content of any such non-tactical herbicide use. The response also specifically referenced the 2005 Board decision the Veteran cited in support of her assertion that she was exposed to herbicides, and noted that the statements in that decision that referred to the presence of dioxins in Guam were unsubstantiated. It acknowledged that the decision cited articles reporting that Andersen AFB was identified as a toxic site by the EPA in the 1990s, but stated that "VA cannot locate any EPA report, or any other competent and credible expert report, that identifies dioxin as one of the potential significant toxins on Guam." The response went on to state that the Compensation and Pension Service contacted the Guam Program Manager of the Pacific Islands Office of the EPA to ask if Agent Orange or other tactical herbicides had ever been used on Guam, and that the Program Manager stated he had never seen any reports identifying the presence of Agent Orange anywhere on Guam. The Board notes that the Compensation and Pension Service's response employed the general term "dioxin," when describing what had not been identified as a potential significant toxin in that location, but finds that, when read in the context of the entire response, the term appears to have been used to refer specifically to Agent Orange or, even more specifically, to TCDD, the type of dioxin created as a byproduct of herbicide production. See 38 C.F.R. § 3.307 (a)(6)(i); see also U.S. Department of Veterans Affairs, Public Health, Facts About Herbicides, http://www.publichealth.va.gov/exposures/agentorange/basics.asp (discussing the dioxin TCDD and providing a link to an ATSDR (Agency for Toxic Substances and Disease) document that describes chlorinated dibenzo-p-dioxins (CDDs) generally).

In November 2016, the Veteran asserted that it is possible that she was exposed to herbicides while on Guam, citing the statement in the C&P Guam memorandum (see above) regarding small-scale commercial herbicide use.

Following review of the evidence of record, the Board finds that the most probative evidence indicates that herbicide agents were not used, tested, stored, or disposed of in Guam. 

The Board notes that, by law, Board decisions are nonprecedential and are only binding as to the case decided. Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law. See 38 C.F.R. § 20.1303 (2017). The Board notes that there is no mention in the 2005 Board decision of any review of DOD documents concerning the use of Agent Orange on Guam. As the evidence of record in the case presently before the Board includes a review of DOD documents, the facts of this case are readily distinguishable from the facts considered in the 2005 Board decision.

Although the most persuasive evidence of record is against finding that herbicide agents were used in Guam, the Board acknowledges that the Veteran submitted another excerpt of an EPA document (printed in May 2016), that includes trichloroethane (TCE) and paint thinners, dry cleaning fluids and laundry products, fuels, pesticides, antifreeze, aircraft cleaning compounds and polychlorinated biphenyls (PCBs) in a list of contaminants found at Andersen AFB (in landfills, drum storage and disposal areas, chemical storage areas, fire training areas, waste storage areas, the laundry facility, and industrial and flight line operations.) TCDD and dioxin were not listed. However, even assuming, for the sake of argument, that presence of an herbicide agent, as defined in 38 C.F.R. § 3.307 (a)(6)(i), in Guam at the time of the Veteran's service were established, the Board finds that the Veteran has not in turn established that she was exposed to such. 

The Board acknowledges that the Veteran believes she was exposed to herbicides during her service in Guam, either on the base or because of physical contact with refugees from Vietnam. A layperson is competent to report on matters of which he has personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Here, however, there is no indication in the record that the Veteran possesses the necessary expertise to identify chemical compounds such that her observation is sufficient to establish the presence of herbicide agents in Guam or on the refugees. As already discussed, the Board finds that the preponderance of the competent evidence of record is against finding that tactical herbicides were tested, stored, or used in Guam, and the Veteran's statements of exposure, standing alone, are insufficient to establish her actual exposure to an herbicide agent. Moreover, while the Veteran has alleged direct exposure to herbicides, she has only described her general presence and activities in Guam. Although she has characterized her duties as a medical corpsman, including jogging around the base, as establishing her direct exposure to herbicides, they essentially amount to an argument that her presence in Guam and at Andersen AFB, or her physical contact with refugees, demonstrates her exposure to herbicide agents, invoking a presumption not contemplated by current law. 

In short, there remains no official DOD-documented indication of tactical herbicide use in Guam, nor has Guam been added to the list of locations for which exposure to such herbicide agents may be presumed. The 2005 nonprecedential Board decision submitted by the Veteran did not appear to take into consideration the competent DOD evidence listing sites outside of Vietnam where Agent Orange or other tactical herbicides were used, stored, or tested. Thus, it is not dispositive as to the use of Agent Orange in Guam. See generally, Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value"); see also Madden v. Gober, 123 F.3d 1477, 1481   (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence). The other evidence submitted by the Veteran consists of articles supported only by lay statements previously made by other Veterans, and documents identifying dioxins but not in the areas of Andersen AFB or Guam that the Veteran reported visiting. Accordingly, the Board finds that the Veteran was not exposed to herbicides during service. 

Turning to other theories of entitlement, the evidence does not show, and the Veteran does not contend, that her IHD/CAD or bradycardia arose during service or within one year of discharge from service. The Veteran's service treatment records reveal no diagnoses of heart disease. Furthermore, post service treatment records indicate that she was diagnosed with these conditions on or after 2002, over 25 years after separation from service. The Board notes that the preponderance of the evidence is therefore also against a claim for service connection for IHD/CAD on a presumptive basis as a chronic disease. 38 C.F.R. § 3.309 (a).

In reaching these conclusions the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable here. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.








							(Continued on the next page)

ORDER

Service connection for IHD/CAD is denied.

Service connection for bradycardia is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


